Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
2.	Claims 1-24 have been allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-24 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 9 and 17, including: “ a radio frequency (RF) front end configured to receive and convert RF signals to baseband signals; a time-domain-to-frequency-domain converter configured to convert the baseband signals to a plurality of frequency-domain symbols; and a blind-adaptive decoder configured to decode the plurality of frequency-domain symbols to produce estimates of transmitted data symbols.”.
”.

					Conclusion
	3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462